

EXHIBIT 15.1
 
** Confidential portions have been omitted pursuant to a request for
confidential treatment by Haverty Furniture Companies, Inc. pursuant to Rule
24B-2 under the Securities Exchange Act of 1934.

 
Execution Copy


AMENDED AND RESTATED
RETAILER PROGRAM AGREEMENT
Haverty’s Furniture




THIS AMENDED AND RESTATED RETAILER PROGRAM AGREEMENT (the “Agreement”) is made
as of December 30, 2010 (the “Effective Date”) by and between GE MONEY BANK, a
federal savings bank located at 170 West Election Drive, Suite 125, Draper, Utah
84020 (“Bank”), and Haverty Furniture Companies, Inc., a Maryland corporation
located at 780 Johnson Ferry Rd NE, Suite 800, Atlanta, Georgia 30342-1434
(“Retailer”).


A.           Retailer and Bank (as successor by assignment to CitiFinancial
Retail Services Division of Citicorp Trust Bank, fsb (including any predecessor
thereto, the “Prior Program Provider”)) are parties to an existing CitiFinancial
Retail Services Dealer Agreement, dated as of September 25, 2001 (as amended,
modified or restated from time to time, the “Prior Program Agreement”), pursuant
to which the Prior Program Provider has made consumer credit available to
qualified customers of Retailer for the purchase of goods and services from
Retailer (the “Prior Program”).


B.           Bank is willing to offer a customized open-end consumer credit
program as a replacement for the Prior Program to qualified customers of
Retailer on the terms set forth in this Agreement (including any successor
program thereto, the “Program”).


C.           Under the Program, (i) customers may finance the purchase of goods
and services provided by Retailer and (ii) Retailer will accept credit cards
issued under the Program (“Cards”) and will process applications and credit
transactions for credit accounts established by Bank (“Accounts”).  The Program
is intended to be used by Cardholders for purchases made primarily for personal,
family or household use and Bank does not intend to extend credit under the
Program for purchases made primarily for commercial and business purposes.


NOW, THEREFORE, in consideration of the following terms and conditions and for
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Bank and Retailer agree as follows:


1. Effect on Prior Program Agreement.  Bank and Retailer hereby agree that this
Agreement shall amend, restate and replace the terms and conditions of the Prior
Program Agreement as of the date hereof, and that this Agreement shall hereafter
govern for all purposes the relationship of the parties with respect to the
offering of revolving consumer credit to qualifying customers of Retailer, as
contemplated herein.  Without limiting the foregoing, Bank and Retailer agree
that (i) Bank shall have no liability for any obligation of the Prior Program
Provider under the Prior Program Agreement to the extent the basis therefor
arose prior to the Effective Date of this Agreement, and the Prior Program
Provider shall remain solely liable for all such obligations; (ii) Bank shall be
fully responsible and liable for the fulfillment of all of its obligations from
and after the Effective Date of this Agreement; (iii) all Accounts,
Accountholders, Accountholder Information and Charge Transaction Data arising
under or accruing in connection with the Prior Program Agreement shall be
subject to and governed by this Agreement on and after the Effective Date of
this Agreement; and (iv) the provisions of the Prior Program Agreement that
expressly survive in the event of a termination of the Prior Program Agreement
pursuant to the terms thereof shall be deemed to survive the Effective Date with
respect to the parties thereto.
 
 
Page 1 of 28

--------------------------------------------------------------------------------

 
2. Bank’s Obligations.  Bank’s obligations include the following:
 
(a)           Extend consumer credit to qualified customers of Retailer in
accordance with this Agreement;


(b)           Establish and administer the Program in accordance with all
applicable laws and the terms and conditions of this Agreement and the Operating
Procedures (as defined below);


(c)           Provide a point-of-sale process for Retailer to use to enter
customer applications and Card transactions for authorization and processing;


(d)           Develop and provide to Retailer, a guide or manual which (i) shall
set forth instructions on how to submit and process transactions, as well as
other relevant Program information (the “Operating Procedures”);


(e)           Provide to Retailer the approved forms of credit disclosures
(credit applications, terms, privacy policies) and updates as they are
published; and


(f)           Contact Retailer in the event of any dispute requiring support
from Retailer to resolve, which is made by an individual who has an Account
under the Program (“Accountholder”).


(g)           Establish (and modify from time to time) the credit criteria used
to evaluate applications for Accounts;


(h)           Prepare and mail periodic billing statements to Accountholders;


(i)           Establish and administer an online bill payment system for
Accountholders;


(j)           Produce and distribute Cards and Card carriers in accordance with
the design initially provided by Retailer; provided that if Retailer thereafter
wishes to modify its design from time to time, Retailer shall reimburse Bank for
its cost with respect to any unused Card or Card carrier stock;


(k)           In the event that, contrary to the intent of the parties,
Accountholders contact Retailer with disputes, cooperate in the resolution of
such disputes; provided that with respect to Account-related disputes, Retailer
shall direct Accountholders to contact Bank and Bank shall attempt to resolve
any such dispute reported by an Accountholder relating to an Account.


3. Retailer’s Obligations.  Retailer’s obligations include the following:
 
(a)           Honor the Card as a method of payment for purchases and display
point-of-sale signage (subject to Retailer’s approval of the content of such
signage) relating to the Program which is distributed or approved by Bank;


(b)           Promote, accept and process Account credit applications from
customers in accordance with this Agreement and the Operating Procedures (e.g.,
ensure that requested fields are completed, verify identification, provide
required terms and disclosures, etc.), without discrimination of any kind;


(c)           Process only bona fide charges and credits and transmit them to
Bank in the required format, as set forth in the Operating Procedures;


(d)           Ensure that all written information about the Program (other than
Bank’s printed terms and approved written credit disclosures) developed by
Retailer, and all Program advertising conducted by Retailer, which is provided
or directed to prospective applicants, customers and Accountholders is accurate
and legally compliant in all material respects, and refer prospective applicants
and customers to the printed Program terms for detailed information;


(e)           Only use documents and forms in connection with the Program that
were provided to Retailer, or approved in writing, by Bank (and only the latest
version of such documents supplied by Bank) and refrain from modifying any such
approved documents or forms without Bank’s prior written consent;


 
Page 2 of 28

--------------------------------------------------------------------------------

 
(f)           Cooperate in the resolution of any Accountholder disputes; respond
within twenty (20) days to any dispute forwarded to Retailer from Bank, and;
forward to Bank promptly after receipt by Retailer copies of any communication
relating to an Account received from any person;


(g)           Obtain an authorization code from Bank on all transactions prior
to submission, and call Bank’s voice authorization facility prior to completion
of a transaction in any case involving suspicious or unusual circumstances,
including those in which the signature on the sales slip does not match the
signature on the Card;


(h)           Maintain legally compliant return and exchange policies, and
ensure that any material restriction or limitation is clearly and conspicuously
disclosed to customers;


(i)           Comply in all material respects with applicable laws, the terms of
this Agreement, the Operating Procedures (as such Operating Procedures may be
modified or updated from time to time by Bank), and other bulletins provided to
Retailer from time to time;


(j)           Train its personnel sufficiently, or at Bank’s option permit Bank
to conduct training of Retailer personnel, at the times and locations to be
mutually agreed upon by the parties, so as to be able to properly fulfill its
responsibilities under the Program;


(k)           Deliver all goods and/or services covered by any charge processed
under Section 4 prior to the time the charge is processed; and


(l)           Maintain a reference to the Program on the homepage of Retailer’s
website notifying users of the availability of the Program, the language of
which reference shall be subject to the reasonable approval of Bank.


4. Settlement Process/Payment for Charges.
 
(a)           As part of Retailer’s obligations to Bank in connection with the
Program, Retailer agrees to transmit to Bank, promptly, but in any event, no
longer than three (3) days after the transaction date, complete information
about all charges and credits to Accounts (“Charge Transaction Data”) occurring
since the immediately previous transmission, as provided in the Operating
Procedures.  If Charge Transaction Data is received by Bank’s processing center
before 6:00 p.m. (eastern time) on any business day, Bank will process the
Charge Transaction Data and initiate payment on the next business day
thereafter.  If the Charge Transaction Data is received after 6:00 p.m. (eastern
time) on any business day, or at any time on a day other than a business day,
Bank will process the Charge Transaction Data and initiate payment on the second
business day thereafter.  Upon receipt of the Charge Transaction Data, and
provided Retailer is not in default under this Agreement, Bank will initiate the
funding transfer as provided for above to a bank account designated by Retailer
the total amount of all charges reflected in such Charge Transaction Data, less
the total of (i) any credits reflected in such Charge Transaction Data, (ii) any
amounts being charged back to Retailer, (iii) any Retailer Fees (and/or
corrections to any such fees based on erroneous information submitted by
Retailer), unless Bank elects to separately bill Retailer for such fees, and
(iv) at Bank’s option, any other amounts which may be owed by Retailer to
Bank.  If at any time, the amount Bank owes Retailer is less than the amount
Retailer owes Bank, Retailer agrees to pay Bank the net difference.  Retailer
hereby authorizes Bank to initiate ACH credits and debits to Retailer’s
designated bank account for purposes of settling transactions hereunder, and
making necessary adjustments and initiating payments due to Bank from Retailer
hereunder.


 
Page 3 of 28

--------------------------------------------------------------------------------

 
(b)           Notwithstanding any other provision of this Agreement, Bank will
have the right to net, setoff or recoup any undisputed amounts due to it under
this Agreement against any amounts owing to Retailer under this Agreement upon
providing not less than thirty (30) days’ written notice (together with an
accounting) to Retailer; provided that such notice requirement shall not apply
to the settlement provisions of clauses (i), (ii) and (iii) of Section 4(a)
above.


(i)           With respect to the settlement provisions of clauses (i), (ii) and
(iii) of Section 4(a) above, Retailer shall have thirty (30) days following the
date of Retailer’s receipt of the daily settlement statement from Bank to notify
Bank in writing of Retailer’s objection to any amounts netted or setoff by Bank
as reflected in such daily settlement statement.


(ii)           With respect to the settlement provisions of clause (iv) of
Section 4(a) above, Retailer shall have thirty (30) days from the date of
receipt of Bank’s notice within which to notify Bank in writing of Retailer’s
objection to such amount. Bank and Retailer shall use commercially reasonable
efforts to resolve any disputes relating to any such amounts hereunder and Bank
hereby agrees that no setoff or recoupment shall be made in respect of any
disputed amounts.  Upon resolution of any such dispute, Bank may net such
undisputed amount against the settlement payment due Retailer pursuant to clause
(iv) of Section 4(a).


Nothing in this Section 4(b) or any other provision of this Agreement is
intended to limit either party’s common law rights of setoff and
recoupment.  Each party further acknowledges that, for purposes of determining
their rights of recoupment hereunder, Retailer’s payment obligations to Bank
hereunder, including Bank’s right to receive chargebacks and credits under this
Agreement, and Bank’s obligation to settle with Retailer for Charge Transaction
Data pursuant to the preceding Section 4(a) shall be deemed to be a “single
integrated transaction”.


(c)           Retailer will not process any charge for more than the sale price
of the goods or services (including taxes) or impose any surcharge on
transactions made under the Program, and will not require the Accountholder to
pay any part of any charge assessed by Bank to Retailer, whether through any
increase in price or otherwise, or to pay any contemporaneous finance charge in
connection with the transaction charged to an Account.  Additionally, Retailer
will not accept any payments from an Accountholder for charges billed on an
Account, and will instead refer the Accountholder to Bank’s payment address.  If
for any reason, Retailer inadvertently receives an Accountholder payment,
Retailer will hold such payment in trust for Bank and will immediately forward
such payment to Bank for processing.  Additionally, Retailer hereby grants Bank
a limited power of attorney to cash and retain for its own account any
Accountholder payments on Accounts which are erroneously made out to Retailer.


5. Bank to Extend Credit.
 
(a)           Accountholder Terms.  Bank, in its discretion, may establish and
modify, from time to time, (i) the ordinary finance charge rates applicable to
credit extended to Accountholders and (ii) all other terms upon which credit
will be extended to Accountholders, including without limitation, repayment
terms, default finance charges, late fees, overlimit charges, returned check
charges, and other ordinary fees and charges.


(b)           Credit Review Point.  Bank shall provide an internal credit
allocation for the Program in the amount of the Credit Review Point.  Bank shall
not be obligated to make any extension of credit under the Program if, after
such extension, the aggregate indebtedness for all Accounts would exceed the
Credit Review Point then in effect.  If, at any time during the term of this
Agreement, the aggregate indebtedness with respect to all Accounts equals or
exceeds (**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission) of the
Credit Review Point then in effect (“CRP Threshold Date”), Bank will (i)
promptly, and in any event within thirty (30) days, notify Retailer, (ii) review
the Program and the Credit Review Point, and (iii) either increase the then
existing Credit Review Point or leave such Credit Review Point at its existing
level.  Bank will select one of the foregoing options in clause (iii) within
sixty (60) days after such CRP Threshold Date, and will give Retailer written
notice of such election, including, in the case of an election to increase the
Credit Review Point, the amount of such increase.  If at any time Bank notifies
Retailer of its election not to increase the then applicable Credit Review Point
pursuant to this Section, Retailer shall have the termination rights set forth
in Section 17(b)(ii).  For the purposes of this Agreement, “Credit Review Point”
(**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission)  or such other
higher amount as Bank, in its discretion, may from time to time specify to
Retailer in writing.


 
Page 4 of 28

--------------------------------------------------------------------------------

 
(c)           Credit Criteria.  Bank shall establish in its discretion and may
modify from time to time any or all of the credit criteria used in evaluating
applicants under the Program (including, without limitation, the
creditworthiness of individual applicants, the range of credit limits to be made
available to individual Accountholders, and whether to suspend or terminate the
credit privileges of any Accountholder).  Bank shall not administer or otherwise
apply its credit criteria to Account applicants and Accountholders in an
unlawful or illegal manner.  Bank will notify Retailer of any changes to the
credit criteria used for the Program which, in Bank’s reasonable opinion, could
reasonably be expected to have a material adverse effect on the Program and will
consult with Retailer regarding any such changes.


6. Credit-Based Promotions; Retailer Fees.
 
(a) [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]


(b)            In connection with all credit-based promotions and
non-promotional credit offers, Retailer agrees to pay to Bank the Retailer Fees
applicable to each submission to Bank of Charge Transaction Data.


(c)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]


(d)           If Bank and Retailer agree to offer any additional credit-based
promotions not included on Schedule 6(a), Bank will establish in writing, with
acknowledgment by Retailer, the Retailer Fee Percentage applicable to the
calculation of the Retailer Fee payable by Retailer for qualifying purchases, as
well as such other terms and conditions as the parties shall agree.  Bank’s
approval of any billing and credit terms for any promotion is not intended to be
and will not be construed to be an approval of any materials used in advertising
or soliciting participation in such promotion.


(e)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]


(i)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission];
 
(ii)          [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission];
 
(iii)         [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission];
 
(iv)          [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission];
 
(v)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission].
 
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission];
 
 
Page 5 of 28

--------------------------------------------------------------------------------

 
Each adjustment to the Retailer Fee Percentages pursuant to this Section 6(e)
shall be applied prospectively only.  For clarification purposes only, examples
of the foregoing calculations are set forth on Schedule 6(e).
 
(f)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission].
 
(g)           If, as of the end of any calendar quarter, the amount of Internet
Related Purchases (as defined in Section 6(h)), exceeds [**Confidential portion
has been omitted pursuant to a request for confidential treatment and has been
filed separately with the Commission] of total Net Program Sales (as defined in
Section 6(h)) for such quarter, then Bank shall have the right to create
separate Retailer Fee Percentages for each then existing credit based promotion
with respect to (i) purchases subject to promotional terms made through the
internet, and (ii) purchases subject to promotional terms made on Accounts the
applications for which were processed through the internet.  Thereafter, (x)
such revised Promotional Rates shall apply to all Internet Related Purchases
until further adjusted pursuant to this Section 6(g), and (y) following the end
of each subsequent calendar quarter, Bank may make further adjustments to the
Retailer Fee Percentages for Internet Related Purchases which, in Bank’s
reasonable determination, are necessary to reflect the performance of the
Accounts on which Internet Related Purchases were made.  [**Confidential portion
has been omitted pursuant to a request for confidential treatment and has been
filed separately with the Commission].
 
(h)           For the purposes of this Agreement, the following terms have the
following meanings: “Base Twelve Month LIBOR” means [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission]; “Internet Related Purchases” means, without
duplication, Net Program Sales for any period, attributable to purchases (x)
conducted through the internet (excluding purchases made through in-store
kiosks) during such period, plus (y) financed during such period (regardless of
the purchase channel) on all Accounts the applications for which were processed
through the internet (excluding applications processed through in-store kiosks)
at any time; “Net Program Sales” means, for any given period, the aggregate
amount of sales to Cardholders resulting in charges to Account during such
period less aggregate credits to Accounts during such period, in each case
reflected in Charge Transaction Data; “Retailer Fee” means (A) in the case of
the fee applicable to each purchase pursuant to a credit-based promotion, the
product of (i) the applicable promotional Retailer Fee Percentage, multiplied by
(ii) the amount of the charge subject to the promotion; and (B) in the case of
the fee applicable to each purchase not subject to a credit-based promotion, the
product of (i) the applicable non-promotional Retailer Fee Percentage,
multiplied by (ii) the amount of all such charges, less the amount of all
credits pertaining to non-promotional charges.   “Retailer Fee Percentage” means
the percentage set by Bank used in calculating the Retailer Fee payable in
connection with each submission by Retailer to Bank of Charge Transaction Data
pertaining to a promotional or non-promotional purchase.  “Twelve Month LIBOR”
means, for any date, the twelve (12) month “London Interbank Offered Rate”
(LIBOR) as published in The Wall Street Journal in its “Money Rates” section (or
if The Wall Street Journal shall cease to be published or to publish such rates,
in such other publication as Bank may, from time to time, specify) on such date,
or if The Wall Street Journal is not published on such date, on the last day
before such date on which The Wall Street Journal is published whether or not
such rate is actually ever charged or paid by any entity.


(i)           If Net Program Sales for any Program Year exceed [**Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission] (the “Volume Discount Floor”),
Bank shall, within thirty (30) days after the end of such Program Year, pay
Retailer an amount equal to Net Program Sales in excess of  the Volume Discount
Floor, multiplied by [**Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission].   No Volume Discount shall be paid with respect to the portion of
Net Program Sales for any Program Year that is less than the Volume Discount
Floor.  By way of example, if Net Program Sales for a Program Year are
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission], no Volume Discount
shall be paid to Retailer.  If Net Program Sales for a Program year are
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission], Bank shall pay
Volume Discount in an amount equal to [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission], multiplied by [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission], or a total of [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission].  For purposes of this Agreement, a “Program Year” means
the twelve-month period between (and including) March 1 of each year through
(and including) the last day of February of the immediately following year,
until the expiration or earlier termination of the Agreement as set forth in
Section 17, with the initial Program Year commencing on March 1, 2011.


 
Page 6 of 28

--------------------------------------------------------------------------------

 
7. Credit Applications.  Retailer will follow in all material respects all
procedures provided to it by Bank in taking and immediately submitting to Bank
credit applications for Accounts, will ensure that all credit applications
processed at the point of sale are signed in person by the applicant, and will
provide to each applicant at the time the credit application is submitted a
complete and current copy of the applicable terms and conditions and privacy
policy that applies to the Account.   Bank may, in its sole discretion, approve
or decline any application submitted.
 
8. Chargeback Rights of Bank.  Bank will bear all Accountholder credit
losses.  However, Bank may charge back to Retailer any indebtedness related to
Charge Transaction Data submitted by Retailer if, with respect to the
corresponding charge or credit or the underlying transaction one or more of the
following occurs:
 
(a)           The Accountholder disputes the charge, and so long as Bank has
given Retailer an opportunity to respond and Bank determines in good faith that
the Accountholder’s dispute is valid.


(b)           The Accountholder refuses to pay, based on an assertion of a
dispute about the quality of the merchandise or services purchased from, or any
act or omission by Retailer, including any alleged breach of warranty provided
by or through Retailer, and so long as Bank has given Retailer an opportunity to
respond and Bank determines in good faith that the Accountholder’s dispute is
valid.


(c)           The charge does not comply in all material respects with this
Agreement (or any representations, warranties and covenants set forth herein) or
the Operating Procedures.


(d)           The charge is disputed, and Retailer cannot supply a copy of the
underlying sales receipt or Promotional Disclosures consent that resolves the
dispute within twenty (20) days of Bank’s request.


(e)           Bank determines, after providing Retailer an opportunity to
investigate and respond, that any charge does not represent a bona fide sale by
Retailer or otherwise involves fraudulent activities by Retailer’s employees,
contractors or agents.


(f)           The Accountholder alleges that the Retailer provided false or
misleading information (e.g., incorrect information about credit promotions),
and so long as Bank has provided Retailer an opportunity to respond and Bank
determines in good faith that the Accountholder’s dispute is valid.


(g)           The goods or services purchased have not been delivered or
provided to the Accountholder or the Accountholder’s designee.


(h)           Any credit is submitted where there is no corresponding charge
transaction.


(i)           Any charge or credit disputed as fraudulent relates to a
transaction where the Accountholder was not physically present at Retailer’s
location (e.g., by telephone or via Internet).


(j)           The Accountholder disputes the fact of a purchase or the existence
of all or any portion of the Indebtedness resulting from a Card-Not-Present
Purchase and Bank, after undertaking an investigation in accordance with its
ordinary course dispute and fraud resolution policies and procedures (as in
effect from time to time), determines in its good faith discretion that such
Card-Not-Present Purchase was fraudulent.  “Card-Not-Present Purchase” means a
purchase of Retailer’s products and/or services financed on an Account where the
person transacting such purchase does not present a Card relating to such
Account, but states that he or she is an Accountholder or an authorized
user.  Notwithstanding the foregoing, a Card-Not-Present Purchase shall not
include the initial purchase financed on an Account on the same day and at the
same store location where Accountholder applied to obtain such Account.


 
Page 7 of 28

--------------------------------------------------------------------------------

 
(k)           The transaction was submitted to Bank more than thirty (30) days
after the goods or services were delivered or picked up at a store location by
an Accountholder or its designee.


(l)           The Accountholder or any person disputes either the existence of
an Account or any charges thereon as fraudulent, and either (i) in the case of
applications not yet sent to Bank pursuant to Section 10(c), Retailer cannot
provide Bank with an executed application that resolves the dispute within
twenty (20) days after Bank’s request, or (ii) in the case of any application
sent by Retailer to Bank pursuant to Section 10(c), Bank cannot locate the
original application (or a copy thereof) that resolves the dispute.


(m)           The Accountholder or any person disputes the existence of an
Account or any charges thereon as fraudulent and fewer than two pieces of valid
identification (including one Primary ID, as set forth in the Operating Guide)
were presented at the time the Application was submitted.


(n)           The Accountholder disputes the existence or amount of any
restocking or return fee charged to an Account.


(o)           Bank determines that any warranty made by Retailer pursuant to
Section 12 was false or inaccurate in any material respect when made.


If the full amount or any portion of any charge is charged back, Bank will
assign, without recourse, all rights to payment for the amount charged back to
Retailer upon the request of Retailer.


9. Ownership of Accounts and Information.  Retailer acknowledges that, except in
the case of a chargeback or if Retailer elects to purchase the Accounts as set
forth in Section [20], Bank owns all Accounts, and all information concerning
Accountholders, applicants and Accounts obtained in connection with the Program
(collectively, “Accountholder Information”), and that Retailer has no ownership
rights therein.  Accordingly, Retailer will not represent itself as the owner
of, or the creditor on, any Account or Accountholder Information.  Both (i) as a
precaution, to confirm Bank’s ownership of Accounts and related documentation,
and (ii) to secure payment of and performance by Retailer of any and all
indebtedness, liabilities or obligations, now existing or hereafter arising
pursuant to this Agreement, including indebtedness, liabilities and obligations
that may be deemed to exist in the event of the applicability of Article 9 of
the UCC to, and any recharacterization of, any transactions contemplated hereby,
Retailer hereby grants to Bank a first priority continuing security interest in
any right, title or interest that Retailer may now have or may hereafter be
deemed to have in the Accounts and related documentation, and in any goods
charged to Accounts which have been returned to Retailer but for which Retailer
has not submitted a corresponding credit transaction to Bank, and the proceeds
of all of the foregoing.  Retailer authorizes Bank to prepare and file (subject
to Retailer’s reasonable written approval) a UCC financing statement which
clearly and specifically identifies only the collateral set forth above in this
Section 9, and will sign any related documentation reasonably requested by Bank,
including without limitation, any intercreditor agreements necessary to ensure
that none of Retailer’s other creditors asserts any claim on the Accounts or any
related documentation.
 
10. Retailer Representations, Warranties and Covenants.  Retailer represents,
warrants and covenants as follows at all times from the date of this Agreement
through the end of the Term (as defined in Section 17):
 
 
Page 8 of 28

--------------------------------------------------------------------------------

 
(a)           Retailer will forward to Bank promptly after receipt, at any time
during or following Retailer’s participation in the Program, a copy of any legal
proceeding, or any communication relating to an Account received from a
Accountholder or from a governmental or regulatory authority;


(b)           Retailer will issue an Account credit (and not give any
Accountholder cash), and include the credit in the next day’s transmission of
Charge Transaction Data, in connection with any return or exchange of
merchandise or services originally charged to any Account;


(c)           On behalf of Bank, Retailer shall (i) deliver to Bank each
original, completed Card application within thirty (30) days after the date on
which such completed Card application is signed by an applicant; (ii) retain for
forty-eight (48) months from the date of receipt by Retailer copies of all
charge and credit slips, electronic evidence of each Account applicant’s consent
to the electronic delivery of Promotional Disclosures (as defined in Section
21(t) below) and of such Accountholder’s consent to the terms of such
Promotional Disclosures, and copies of all Charge Transaction Data submitted to
Bank;  (iii) retain for forty-eight (48) months from the date of each purchase
made on an Account, in electronic or tangible form, a record of such purchase,
showing the amount of sales, use or excise tax included in the purchase, and the
street address of the physical location (except for Internet sales, which must
be identified as such) where the purchase was made, and (iv) if requested within
the applicable retention period set forth above, provide any or all of these
records to Bank within ten (10) business days following Bank’s request;


(d)           Retailer complies, and will continue to comply, in all material
respects with, all applicable laws, rules and regulations, including but not
limited to: laws relating to (i) its sales of merchandise and services; (ii) the
advertising or sale of products and services on credit; (iii) point-of-sale
practices; and (iv) laws relating to privacy and data security;


(e)           Retailer will take no action to prevent any amounts charged to any
Account from being valid and enforceable against any Accountholder;


(f)           Retailer will properly code all promotional charges and will make
any corrections necessary in the event of mistakes and disputes regarding
promotions;


(g)           Retailer is and will at all times remain duly organized, validly
existing and in good standing under the laws of its state of formation, and will
not violate its organizational documents; and


(h)           Any and all information previously furnished by Retailer to Bank,
or any information subsequently furnished by Retailer, including information
provided in any credit application or registration submitted by Retailer for
participation in the Program, is or shall be true and correct in all material
respects when furnished.


11. Extended Warranties.
 
(a)           Retailer will be permitted to finance on Accounts gift
certificates, cash cards and stored value cards so long as Retailer (i) remains
in compliance with the terms of this Agreement, and (ii) the amount of gift
certificates, cash cards and stored value cards financed on Accounts during any
calendar quarter remains at or below [**Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission] of total Net Program Sales for such quarter.
 
(b)           Except as set forth below in this Section 11, Retailer will not
permit the sale of extended warranties or service contracts, or any other future
service or delivery obligation, to be charged to Accounts without Bank’s prior
written consent; provided, however, Bank hereby consents, as of the Effective
Date, to Retailer’s offering of extended warranties to Accountholders under an
extended warranty program provided by Guardsman, a business unit of The Valspar
Corporation, and underwritten by The Valspar Corporation (including any
replacement thereto as contemplated below, the “Extended Warranty
Program”).  Retailer shall notify Bank promptly (and in advance to the extent
practicable) of any material change in the Extended Warranty Program after the
Effective Date, or of Retailer’s intention to select a new insurer, underwriter
or other financially responsible party.  Retailer will only be permitted to
continue to finance extended warranties or service contracts on Accounts under
the Extended Warranty Program, or to expand the Extended Warranty Program to add
another insurer or underwriter (or replace the existing insurer or underwriter)
if the insurer, underwriter or other financially responsible party has, (i) in
the case of an insurer or underwriter, a rating of “Secure” or better, as
determined by the A.M. Best rating service (or any successor rating service
thereto or, if A.M. Best ceases to publish such ratings, any similar rating
provided by a rating service reasonably determined by Bank), or, (ii) in the
case of any other financially responsible party, a credit rating of “BBB” (as
determined by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. (or any successor thereto or, in Bank’s discretion, any similar
rating determined through a rating system reasonably determined by Bank) (each
of the foregoing minimum ratings are referred to herein as the “Financial
Strength Threshold”).  Retailer shall be responsible for ensuring that (x) all
extended warranties and service contracts financed on Accounts, and (y) the
administration of such extended warranties and service contracts by the insurer,
underwriter or other financially responsible party, fully comply with all
applicable laws, rules and regulations.  If at any time the insurer or
underwriter of the Extended Warranty Program fails to satisfy the Financial
Strength Threshold, Bank may notify Retailer that Bank is no longer willing to
authorize, and within thirty (30) days after Bank’s written notice thereof
Retailer shall cease, financing on Accounts warranties provided under such
Extended Warranty Program.
 
 
Page 9 of 28

--------------------------------------------------------------------------------

 
(c)           Nothing in this Section 11 shall restrict Retailer from selling
products subject to normal manufacturer’s warranties included in the standard
purchase price.


12. Retailer Presentment Warranties.  Retailer represents and warrants as
follows with respect to each submission of Charge Transaction Data to Bank and
each underlying transaction;
 
(a)           All purchases included in such Charge Transaction Data constitute
bona fide, arms-length sales by Retailer of the goods or services described
therein in the ordinary course of Retailer’s business (and do not include any
purchases conducted in connection with any “going-out-of-business” (unless
related to the closing of a single store location), liquidation, augmentation or
aggregator sale); Retailer has delivered (whether to a store location for
customer pick-up or otherwise to the intended recipient) all the products and
fully performed all the services covered by such Charge Transaction Data;


(b)           The charges included in such Charge Transaction Data did not
involve a cash advance or goods or services not listed in the applicable invoice
or receipt; only goods and services sold by Retailer are included in such Charge
Transaction Data; the charges represent the entire purchase price of the goods
and services identified in such Charge Transaction Data other than a bona fide
down payment, deposit, or similar payment paid by cash or check, or financed by
any means other than the Account;


(c)           To Retailer’s knowledge, the goods and services covered by such
Charge Transaction Data were sold by Retailer to Accountholders or authorized
users;


(d)           Except with respect to transactions conducted over the internet or
by telephone, Retailer obtained a signed invoice or receipt for each charge
included in such Charge Transaction Data;


(e)           All purchases included in such Charge Transaction Data occurred no
earlier than four (4) days prior to the submission of such Charge Transaction
Data; and all transactions included in such Charge Transaction Data were
conducted in accordance with this Agreement and all applicable laws, and, in all
material respects in accordance with the Operating Procedures; and


(f)           Each invoice or receipt included in such Charge Transaction Data
is not invalid, inaccurate or incomplete and has not been materially altered
since being signed or submitted by the Accountholder; except to the extent
precluded by applicable law, the Account number and name of the Accountholder
has been accurately printed on each charge slip and has been included in each
transmission of Charge Transaction Data; Retailer has obtained a valid
authorization from Bank for each purchase (unless otherwise waived by Bank).
 
 
Page 10 of 28

--------------------------------------------------------------------------------

 
13. Accountholder Information/Confidentiality and Data Security.
 
(a)           From time to time, Bank will make available to Retailer, or
Retailer may capture in the course of operations under the Program, certain
fields of Accountholder Information, in connection with Bank’s operation of the
Program.  Retailer agrees in each such instance to use the Accountholder
Information only on behalf of Bank for purposes of promoting sales under the
Program, and only in accordance with applicable law and Bank’s privacy
disclosures to Accountholders. Retailer also agrees not to transfer or disclose
Accountholder Information to any third party without Bank’s prior written
consent.  While Retailer may not make use of Accountholder Information provided
to Bank in connection with applications for the Program, nothing in this
paragraph is intended to restrict Retailer’s use of its own customer list in any
way, which list may include information about Accountholders that Retailer
obtains  independently of the Program, including through the course of providing
goods or services to Accountholders.  Unless otherwise agreed to in writing by
the applicable Accountholder and Retailer, any Accountholder Information
provided to Retailer by Bank may not be used to augment Retailer’s own customer
files, even where Retailer transmitted this information to Bank on Bank’s
behalf.  Without otherwise limiting the foregoing, names, addresses and other
customer information obtained by Retailer from the customer at the point of sale
(and not on Bank’s behalf, including, by way of example, Retailer’s collection
of customer information in connection with enrollment of a customer in any
loyalty program) shall be deemed to be generated by Retailer “independently of
the Program”.  For the avoidance of doubt, each of Bank and Retailer
acknowledges that the items of information allocated to Bank as Accountholder
Information or to Retailer as a customer list may overlap, and that (i) each
party may independently possess and own the same specific items of information
and (ii) the allocation of ownership of a class of information to one party in
this Agreement is not inconsistent with ownership by the other party of the same
items of information if so allocated in this Agreement.  Retailer is the sole
and exclusive owner of Retailer’s customer list.


(b)           Retailer and Bank will each implement and maintain appropriate
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Accountholder Information, in accordance with
applicable law, (ii) ensure against any anticipated threats or hazards to the
security or integrity of Accountholder Information; and (iii) protect against
unauthorized access to or use of Accountholder Information which could result in
substantial harm or inconvenience to any Accountholder or applicant.


(c)           Each of Retailer and Bank will be responsible for the acts and
omissions of any third party (other than transfers to or on behalf of the other
party) to whom it transfers, provides access, or discloses Accountholder
Information.  Additionally, Retailer and Bank will each ensure that any third
party (other than the other party) who obtains access to Accountholder
Information through it, directly or indirectly, signs a written contract
including strict restrictions on transfer or disclosure, requirements that the
Accountholder Information be used only for the specific purpose for which it was
disclosed (which purpose must be in connection with Retailer’s permitted uses
hereunder) and data security provisions corresponding to Section 13(b)
above.  Bank may engage third parties to perform some or all of Bank’s
obligations under this Agreement, including, without limitation the servicing
and administration of Accounts, and may share information with such third
parties as needed to perform their contracted functions.


(d)            Retailer and Bank shall notify the other party immediately
following discovery or notification of any actual or threatened breach of
security of the systems maintained by the Retailer and Bank, respectively.  The
party that suffers the breach of security (the “Affected Party”) agrees to take
action immediately, at its own expense, to investigate the actual or threatened
breach, to identify and mitigate the effects of any such breach and to implement
reasonable and appropriate measures in response to such breach.  The Affected
Party also will provide the other party with all available information regarding
such breach to assist that other party in implementing its information security
response program and, if applicable, in notifying affected Accountholders.  For
the purposes of this subparagraph (d), the term “breach of security” or “breach”
means the unauthorized access to or acquisition of any record containing
personally identifiable information relating to an Accountholder, whether in
paper, electronic, or other form, in a manner that renders misuse of the
information reasonably possible or that otherwise compromises the security,
confidentiality, or integrity of the information.


 
Page 11 of 28

--------------------------------------------------------------------------------

 
 
    (e)           Retailer and Bank, respectively, will use reasonable measures
designed to properly dispose of all records containing personally identifiable
information relating to Accountholders, whether in paper, electronic, or other
form, including adhering to policies and procedures that require the destruction
or erasure of electronic media containing such personally identifiable
information so that the information cannot practicably be read or reconstructed.


14. Retailer Information.
 
(a)           If at any time during the Term Retailer is not obligated to, or
for any other reason does not, file periodic financial reports with the
Securities and Exchange Commission pursuant to the reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended,
Retailer will:
 
(i)           As soon as practicable but in any event not more than ninety (90)
days after the end of each fiscal year, deliver to Bank its audited annual
financial statements, including its audited consolidated balance sheet, income
statement and statement of cash flows and financial position.
 
(ii)           As soon as practicable but in any event not more than sixty (60)
days after the end of each fiscal quarter, deliver to Bank its unaudited
quarterly financial statements, including its unaudited consolidated balance
sheet, income statement and statement of cash flows, accompanied by a
certificate from Retailer’s chief financial officer that such financial
statements were prepared in accordance with generally accepted accounting
principles applied on a consistent basis and present fairly the consolidated
financial position of Retailer as of the end of such fiscal quarter and the
results of its operations, subject to normal year end audit adjustments.
 
(b)           Retailer will at all times, maintain Tangible Net Worth (as
defined and computed in accordance with the attached Schedule 14(b)) equal to or
greater than [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission];
provided, that Bank’s sole remedy in respect of a default by Retailer of this
Section 14(b) shall be the termination rights set forth in Section 17(b)(iii).
 
15. Credit Cards; Processing Terminals.
 
(a)           In consultation with Bank, Retailer will provide to Bank a design
meeting Bank’s specifications for Bank’s use in producing Cards (as well as for
producing other Retailer-branded Program materials, in Bank’s discretion).


(b)           Bank will provide a point-of-sale process to be used for the
authorization and monetary settlement of applications and transactions.  Bank
specifically does not grant to Retailer any intellectual property rights
associated with such point-of-sale process or any related software or
peripherals.




16. Indemnification.
 
(a)           Retailer agrees to indemnify, defend and hold harmless Bank and
its affiliates, officers, directors, employees, and agents from any losses,
liabilities, and damages (including, without limitation, any costs, expenses or
reasonable attorneys’ fees incurred by any indemnified party) (“Damages”), to
the extent arising out of any claim, complaint, or chargeback (i) made or
claimed by an Accountholder with respect to any sale made by, or Charge
Transaction Data submitted by, Retailer, (ii) made or claimed by any person or
entity with respect to the products or services sold or provided by Retailer and
financed on an Account, or the advertising or promotion involving such goods or
services (excluding those conducted by Bank), (iii) caused by Retailer’s breach
of this Agreement,  (iv) caused by Retailer’s failure to comply in any material
respect with the terms of the Operating Procedures, (v) caused by any voluntary
or involuntary bankruptcy or insolvency proceeding by or against Retailer, (vi)
caused by the acquisition by Retailer from Bank, in connection with a charge or
credit to an Account, of an Accountholder’s Account number by telephone or by
some other means, (vii) caused by Retailer’s failure to have sufficient rights
in the Marks, or caused by Bank’s use of the Marks in accordance with the terms
of this Agreement, or (viii) caused by or based on any activities, acts or
omissions of any third party to whom Accountholder Information is transferred or
made available by or on behalf of Retailer, including without limitation,
information transferred or made available to a third party by Bank on Retailer’s
behalf.

 
 
Page 12 of 28

--------------------------------------------------------------------------------

 
 
         (b)           Bank agrees to indemnify, defend and hold harmless
Retailer and its affiliates, officers, directors, employees, and agents from any
Damages to the extent arising out of any claim or complaint based on (i) the
failure of Bank’s Accountholder terms and conditions or privacy policy to comply
with applicable law; (ii) the products or services sold or provided by Bank, or
the advertising or promotion involving such goods or services (excluding such
advertising or promotion conducted by Retailer, if any), (iii) an applicant’s
claim that Bank wrongfully declined his or her credit application; (iv) Bank’s
breach of this Agreement; or, (v) any activities, acts or omissions of any third
party to whom Accountholder Information is transferred or made available by or
on behalf of Bank (excluding Accountholder Information transferred by Bank to
Retailer or any third party at Retailer’s request).


(c)           The indemnity provided under this Section shall survive the
termination of this Agreement. Notwithstanding anything in Section 16(a) or (b),
the foregoing indemnities shall not apply to any Damages suffered by the party
to be indemnified, to the extent caused by the gross negligence, willful
misconduct or illegal acts of such party.


17. Term/Termination.
 
(a)           This Agreement shall continue from the Effective Date hereof
through February 28, 2014, and may be extended by the mutual written agreement
of the parties (such period, and any extensions thereof, the “Term”).


(b)           Notwithstanding anything in Section 17(a) to the contrary, this
Agreement may be terminated as provided below:


(i)           Either party shall have the right to terminate this Agreement upon
thirty (30) days prior written notice if the other party breaches this Agreement
and, if susceptible of cure, fails to cure such breach within such 30-day
period.


(ii)           Retailer shall have the right to terminate this Agreement on not
less than one hundred and twenty (120) days prior written notice if Bank elects
not to increase the Credit Review Point pursuant to 5(b); provided, that in each
case, any such notice of termination is given not more than one (1) year after
Bank first advises Retailer of such election; provided, further, that as of the
first date on which the aggregate outstanding indebtedness for all Accounts
exceeds the Credit Review Point then in effect, this Agreement shall
automatically and immediately terminate unless the parties shall have mutually
agreed in writing to continue the Program.


(iii)           Bank shall have the right to terminate the Agreement upon
fifteen (15) business days’ prior written notice to Retailer if Retailer fails
to maintain Tangible Net Worth as defined in Schedule 14(b) as and to the extent
required therein; provided, that if during such fifteen (15) business day period
Retailer provides to Bank an Eligible Letter of Credit in an amount equal to the
then-current Letter of Credit Amount (as defined in Appendix A), then, as to the
specific reporting period within which such default occurred, such default shall
be deemed cured.  The terms and conditions applicable to any such Letter of
Credit are set forth on Appendix A attached hereto.


 
Page 13 of 28

--------------------------------------------------------------------------------

 
(iv)           [**Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]


(v)           Bank shall have the right to immediately terminate this Agreement
if (x) applicable laws, regulations or other authority regulating Bank’s rate or
fee structure change in a manner that is materially adverse to Bank or are
preempted, or (y) Bank determines that the Program does not qualify (or if Bank
reasonably determines that there is a material risk that the Program will not
qualify) as an “open-end” credit facility under Regulation Z, 12 C.F.R.
226.2(a)(20).


(vi)           [**Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]


(vii)           [**Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]
 
(A)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
(B)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]


(viii)           This Agreement shall automatically terminate if either party is
the subject of bankruptcy, reorganization or similar proceedings, elects to wind
up or dissolve its operations, suspends its business, or has a liquidator,
trustee or custodian appointed over its affairs.


(c)           Notwithstanding termination by either party (i) the terms of this
Agreement will continue to apply to any Accounts established or transactions
occurring, prior to the effective termination date, (ii) the provisions of
Sections 9 (Ownership of Accounts and Information), 13 (Accountholder
Information/Confidentiality and Data Security), 16 (Indemnification), 17
(Term/Termination) and 21 (Miscellaneous) will survive, and (iii) Bank may use
Retailer’s name and marks for purposes of liquidating, transferring, selling,
administering or collecting Accounts. Upon expiration or earlier termination of
this Agreement, Bank will have the right, in addition to and without waiving any
other rights it may have under the terms of this Agreement or applicable law, to
liquidate the Accounts in any lawful manner which may be expeditious or
economically advantageous to Bank, including, without limitation, the issuance
of a replacement or substitute credit card, transferring or selling the Accounts
to any person or soliciting the affected Accountholders to transfer or convert
balances to other credit vehicles. Bank may continue to provide the Program
following the expiration or termination hereof as Bank reasonably deems
necessary to effect any transfer, conversion or substitution of the Accounts;
provided, that such continuation shall in no circumstances exceed six (6)
months.  Bank may use the Retailer’s names and marks through the  Final
Liquidation Date (as defined in Section 17(b)) to communicate with
Accountholders in connection with any such liquidation, conversion, substitution
or sale; provided, that such use shall be limited to (x) the extent necessary to
identify the Program as the subject of any communication, including in
connection with the conversion of Accounts contemplated above, or (y) continued
billing and collections in substantially the same manner as such functions were
performed prior to the expiration or earlier termination of this Agreement.


18. Exclusivity.
 
(a)           Except as otherwise set forth in this Section 18, during the Term,
Retailer will not (i) directly or indirectly, accept for payment, promote,
sponsor, solicit, permit solicitation of, or make available to retail consumer
customers of Retailer or any of its affiliates or otherwise provide, any
consumer credit or charge program that in any way competes with the Program
(including, without limitation, any credit facility part of any industry program
or the like) whether or not such Program bears, uses or refers to any trade
 
 
 
Page 14 of 28

--------------------------------------------------------------------------------

 
 
names of Retailer, other than (A) any program offered by Bank or an affiliate of
Bank, (B) the financing program offered by Retailer or an affiliate of Retailer,
including Haverty Credit Services, Inc., as such program exists in all material
respects as of the date hereof, (C) any generally accepted multi-purpose credit
or charge card or by generally accepted multi-purpose debit or secured cards in
each case, such as American Express, MasterCard, Visa and Discover cards
(provided that none of the cards referred to in this clause (C) may be
“co-branded,” “sponsored” or “co-sponsored” with Retailer or bear Retailer’s
name or marks), (D) acceptance of any online or internet payment device or
procedure (e.g., “PayPal” or “Bill Me Later”; provided, that (x) customers
cannot apply for a new online or e-commerce payment account at the point of sale
or through Retailer’s website (except as a “click-through” to another website),
(y) Retailer shall not promote any such online or internet payment device or
procedure (other than making customers aware that Retailer accepts such devices
or procedures as a tender type, and providing the link(s) described in clause
(x) above) and (z) no such online or internet payment device or procedure shall
provide for or include any Retailer-specific promotional credit offering (e.g.
deferred payment, deferred interest, equal monthly payments, etc., other than
the standard credit card or payment system ability to finance a purchase over
time by making minimum, or less than full, monthly payments at a standard credit
card or payment system interest rate), or (E) a Second Source Program or (ii)
promote any other charge or credit payment vehicle not otherwise prohibited
hereby (e.g. general purpose credit cards) more favorably than Accounts as a
method for payment of Retailer’s goods and services.  As used herein, “Second
Source Program” means any consumer credit or charge program that is available
only (I) to persons who submitted properly completed applications for an Account
to, and were rejected by, Bank immediately preceding such person’s application
to such other credit program or (II) for financing any portion of the purchase
price of goods or services by an Accountholder that exceeds the amount submitted
to and approved by Bank.  
 
(b)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
(c)           For purposes of determining at any time whether the Haverty’s
Program continues to exist in all material respects as of the date of this
Agreement as set forth in clause (i)(B) of Section 18(a) of this Agreement, (i)
Retailer shall not operate the Haverty’s Program as a “first look” program, with
respect to the Program, with the result that the Program becomes, in any
material sense, a “second source” program offered or made available primarily to
persons who applied for (but were denied) accounts under the Haverty’s Program,
or who did not otherwise qualify to apply for or receive accounts under the
Haverty’s Program, and (ii) the Haverty’s Program shall be considered to remain
in compliance with clause (a)(i)(B) of this Section 18, notwithstanding any
growth of the Haverty’s Program, only so long as [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.]
 
(d)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
19. Rights in Technology; Cross-Licenses of Technology.  Each of Retailer and
its affiliates and Bank and its affiliates shall own exclusively all technology
owned by such party at the time that such technology is provided for use in
establishing, developing or administering the Program, all changes made by such
party with respect thereto, and any new technology created by such party in
connection therewith (in the case of Retailer and its affiliates, the “Retailer
Technology”, and in the case of Bank and its affiliates, the “Bank
Technology”).  Each of Retailer and Bank grant to the other and its respective
affiliates a non-exclusive, royalty-free, fully paid up, non-assignable,
non-sublicensable, worldwide right and license to use the Retailer Technology or
Bank Technology, as applicable, to the extent necessary or convenient to comply
with the licensee’s obligations under the Agreement.  This license shall expire
at the end of the Term.  Upon the expiration of this license, each licensee
party shall return to the licensor party (or, at the licensor party’s option,
shall destroy) the licensor’s technology then in the licensee’s possession or
control.  Neither party shall have any right to reverse engineer, decompile or
disassemble the technology licensed to it hereunder.  The limited licenses
granted under this Section are AS IS and without any express or implied warranty
of any kind. WITHOUT LIMITING THE GENERALITY
 
 
 
Page 15 of 28

--------------------------------------------------------------------------------

 
 
 
OF THE FOREGOING, EACH LICENSING PARTY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY
OF TITLE, AGAINST INTERFERENCE OF ENJOYMENT, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, LACK OF REASONABLE EFFORT AND/OR LACK OF NEGLIGENCE.
 
20. Purchase Option.  Upon Retailer’s right to terminate this Agreement for any
reason under Section 17(b), Retailer will have the right (but not the
obligation), exercisable as provided below, to purchase, or to arrange for the
purchase of, not less than all of the Accounts and related Indebtedness (other
than Accounts that have been written-off by Bank) for a purchase price payable
in immediately available funds in an amount equal to [**Confidential portion has
been omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.] Anything in this Section 20 to the contrary
notwithstanding, Bank shall have no obligation to sell, and Retailer shall have
no option to purchase (or arrange for the purchase of) the Accounts and related
Indebtedness under this Section unless aggregated outstanding indebtedness (as
described above) as of the date of Retailer’s notice to Bank under Section 20(b)
below exceeds [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
(a)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
(b)           Retailer must exercise its option to purchase the Accounts under
Section 20(a) by giving notice of such election with its notice of
termination.  Retailer must thereafter complete such purchase within one hundred
twenty (120) days after the effective date of such termination; provided that
the purchase price is mutually agreeable to both Retailer and Bank.
 
(c)           If Retailer exercises its right to purchase, or arrange for the
purchase of, the Accounts and Indebtedness under this Section 20:
 
 
(i)  Retailer and Bank agree to work in good faith to prepare the necessary
purchase documents on terms and conditions that are reasonable and customary for
the industry.
 
 
(ii)  Retailer will bear all expenses of conversion of the Accounts and
Indebtedness to Retailer or its designee.
 


 
Page 16 of 28

--------------------------------------------------------------------------------

 
21. Miscellaneous.
 
(a)           Assignability.
 
 
(i)  Subject only to Sections 21(a), (i), (ii) and (iii), neither Bank nor
Retailer may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other party, which consent will not be
unreasonably withheld.
 
 
(ii)  Section 21(a)(i) to the contrary notwithstanding, Bank may, without
Retailer’s consent (i) assign all or part of its rights and delegate some or all
of its obligations under this Agreement to an affiliate; (ii) engage third
parties to perform some or all of Bank’s obligations under this Agreement,
including the servicing and administration of Accounts; (iii) assign all or some
of its rights hereunder to any person acquiring any or all Accounts after the
termination or expiration of this Agreement, and (iv) assign all of its rights
and delegate all of its obligations  under this Agreement to a purchaser (or an
affiliate of a purchaser) (a “Bank Purchaser”) of the Sales Finance business of
GE Capital Corporation, [**Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission.]
 
 
(iii)  Section 21(a)(i) to the contrary notwithstanding Retailer may, without
Bank’s consent, assign all of its rights and delegate all of its obligations
under this Agreement (x) to an affiliate, [**Confidential portion has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.]
 
 
(iv)  No assignment under this Section 21(a) shall (x) relieve the assigning
party of any obligation hereunder or (y) be effective unless and until the
assignee signs this Agreement (or documentation reasonably sufficient to bind it
to the terms hereof) and assumes responsibility for the obligations attributable
to the assigning party under this Agreement.  Further, each of Bank and
Retailer, as the assigning party under Sections 21(a)(i) and (ii), respectively,
shall be responsible to the non-assigning party for the costs incurred by the
non-assigning party relating to any necessary changes in hardware or software
which are required as a result of such assignment.  Without limiting the
foregoing, this Agreement is intended for the exclusive benefit of the parties
hereto and their respective successors and permitted assigns, and shall not
create any rights in or be enforceable by any other person whomsoever, whether
as third party beneficiaries or otherwise. This Agreement shall be binding on,
and enforceable against, the successors and permitted assigns of the respective
parties.
 


(b)           Amendment. This Agreement may not be amended except by written
instrument signed by Retailer and Bank.
 
(c)           Nonwaiver; Remedies Cumulative. No delay by any party hereto in
exercising any of its rights hereunder, or in the partial or single exercise of
such rights, shall operate as a waiver of that or any other right.  No right
under any provision of this Agreement may be waived except in writing and then
only in the specific instance and for the specific purpose for which such waiver
was given.  The rights and remedies provided for in this Agreement are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided for by law or in equity.
 
(d)           Governing Law. Except to the extent superseded by federal law
applicable to banks or savings associations, this Agreement and all rights and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance, shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
laws.  THE PARTIES HERETO WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING IN ANY COURT OF LAW, TRIBUNAL, OR OTHER LEGAL
PROCEEDING ARISING OUT OF OR INVOLVING THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
IN CONNECTION HEREWITH, OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 
 
 
Page 17 of 28

--------------------------------------------------------------------------------

 
(e)           Further Assurances. Each party hereto agrees to execute all such
further documents and instruments and to do all such further things as any other
party may reasonably request in order to give effect to and to consummate the
transactions contemplated hereby.
 
(f)           Notices. All notices, demands and other communications provided
for in this Agreement shall be in writing and shall be sent by certified mail or
nationally-recognized overnight courier, or delivered to the other party, in the
case of Retailer, at the address set forth in the preamble above, and in the
case of Bank, to the address set forth in the preamble above, Attn: President,
with a copy to  GE Money Sales Finance, 950 Forrer Blvd., Kettering, OH 45420,
Attn: Counsel or, in either case at such other address as shall be designated by
such party in a written notice given to all other parties in accordance with the
terms of this Section.  All such notices and communications if duly given or
made, when sent by certified mail, shall be effective three business days after
deposit in the mails, when sent by overnight courier shall be effective one
business day after delivery to such overnight courier, and otherwise shall be
effective upon receipt.
 
(g)           Monitoring.  Retailer hereby authorizes Bank to audit and monitor
its administration and promotion of the Program through anonymous requests to
open or use Accounts under the Program and by other means.
 
(h)           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]


 
(i)           Value-Added Programs/Products.  Bank may, with notice to (but
without the consent of) Retailer, solicit Accountholders for and offer to
Accountholders via direct mail, billing inserts or in response to in-bound
customer service calls, debt cancellation products offered by Bank or third
parties designated by Bank.  With the consent of Retailer, Bank may also solicit
Accountholders for and offer to Accountholders (or arrange for a third party to
solicit and/or provide) other financial or credit products and services offered
by Bank or its affiliates that do not compete with the products or services
produced or sold by Retailer.  Bank may not use the Retailer Marks in any
solicitation permitted pursuant to this Section 21(i) without the express
written consent of Retailer.  Retailer will have no rights with respect to any
proceeds of any debt cancellation products.  Any sharing of net revenue derived
from the sale by Bank or its designee(s) of any other product or service
contemplated by this Section shall be mutually agreed upon at the time the
parties determine to offer such product.


(j)           No Consequential Damages.  Except with respect to claims asserted
by third parties, or claims of any person pertaining to the
confidentiality/security obligations set forth herein, (i) in no event shall the
indemnifying party be liable to the indemnified party for any consequential
damages arising from the indemnifying party’s actions under this Agreement, and
(ii) both parties waive any claim for punitive damages arising from the other
party’s actions under this Agreement.
 
(k)           Force Majeure.  Neither party shall be deemed to be in breach of
this Agreement if it fails to make any payment or perform any other obligation
and such failure is a result of a force majeure event.  As used herein, “force
majeure event” shall mean any of the following: acts of God, fire, flood,
criminal acts, computer viruses or hackers, earthquake, acts or war or
terrorism, civil disturbances, explosion, accident, nuclear disaster, riot,
material changes in applicable laws or regulations, including but not limited to
a change in state or federal law, or other event beyond a party’s reasonable
control, rendering it illegal, impossible or untenable for such party to perform
as contemplated in, or to offer the Program on the terms contemplated under,
this Agreement; provided, however, that such party took reasonable action to
avoid such events and such party acts reasonably to mitigate the effects of such
events.
 
(l)           Use of Marks.  Retailer hereby grants Bank a nonexclusive,
royalty-free license to use its names and any related marks, tradestyles,
trademarks, service marks, logos or similar proprietary designations listed on
Schedule 21(l) hereto (“Marks”), as such Marks may be revised, updated,
substituted or replaced by Retailer from time to time (and, in such case,
Schedule 21(l) shall be deemed updated), solely in connection with the
establishment, administration and operation of the Program pursuant to this
Agreement, and in
 
 
 
Page 18 of 28

--------------------------------------------------------------------------------

 
 
connection with the ownership and liquidation of Accounts created pursuant
hereto, during and after the term of this Agreement (including, without
limitation, the exercise by Bank of its rights and fulfillment of its
obligations under this Agreement and under applicable law).  Without the prior
written consent of Bank, Retailer may not use Bank’s (or any affiliate thereof)
names or any related marks, logos or similar proprietary designations; provided,
that Retailer may use Bank’s business name, in the nominative sense, in
connection with any credit disclosure verbiage included in any advertising of
the Program.   If Bank consents to a use other than in the nominative sense,
Retailer shall comply in all material respects with  all guidelines provided by
Bank (including as may be set forth in a website designated by Bank) applicable
to such use.  Any such consent, including any limitations, shall remain valid
until the earlier of termination of this Agreement of Bank’s written withdrawal
thereof.  In addition, the parties shall consult with each other before they, or
any affiliate or agent, draft any press release or public statement with respect
to this Agreement or the Program and no such press release or public statement
shall be issued prior to receiving express written approval of the other,
except, in each case, as may be required by applicable law or regulation.
 
(m)           Credit Approval.  With respect to any credit approval mechanism or
process employed by Bank in connection with the Program, Retailer acknowledges
that it is a “service provider” for Bank for purposes of communicating credit
decisions to Retailer’s customers.
 
(n)           Incorporation of Schedules.  Each Schedule attached hereto is
hereby incorporated by reference.
 
(o)           Entire Agreement.  This Agreement (together with the schedules and
appendices, if any, attached hereto) is the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other prior
understandings and agreements whether written or oral.  This Agreement
supersedes any prior agreement between the parties, including the Prior Program
Agreement, and will govern all prior transactions, including all transactions
previously submitted to Bank or the Prior Program Provider, regardless of the
date of submission.  If any provision of this Agreement is held to be invalid,
void or unenforceable, all other provisions shall remain valid and be enforced
and construed as if such invalid provision were never a part of this Agreement.
 
(p)           Confidentiality.  All material and information supplied by one
party to the other party under this Agreement, including, but not limited to,
information concerning a party’s marketing plans, objectives or financial
results (“Confidential Information”), is confidential and proprietary.  All such
information will be used by each party solely in the performance of its
obligations and exercise of its rights pursuant to this Agreement.  Each party
will receive Confidential Information from the other party in confidence and
will not disclose such Confidential Information to any third party, except
(i) as contemplated under this Agreement; (ii) as may be agreed upon in writing
by the party providing such Confidential Information; (iii) to an affiliate of
such party; (iv) to the extent necessary, in exercising or enforcing its rights;
or (v) as required by law.  Each party will use its best efforts to ensure that
its officers, employees, and agents take such action as will be necessary or
advisable to preserve and protect the confidentiality of Confidential
Information.  Upon written request after the Final Liquidation Date, each party
will return to the party providing such Confidential Information all such
Confidential Information in its possession or control.  Confidential Information
will not include information in the public domain and information lawfully
obtained from a third party.  The foregoing notwithstanding, if Retailer is
obligated to file periodic reports with the Securities and Exchange Commission
(the “SEC”), then Retailer shall have the right to file a copy of this Agreement
with the applicable commission or governmental agency to the extent necessary,
in Retailer’s reasonable opinion, to comply with any applicable disclosure laws
or regulations (including any reporting requirement of the SEC), or any listing
requirement of any stock exchange applicable to Retailer; provided, that
Retailer shall (i) notify Bank in writing not less than thirty (30) days prior
to any such filing of this Agreement, (ii) prior to any such filing, redact such
terms of this Agreement as Bank may reasonably request within 15 days after its
receipt of such notice from Retailer, so long as such requested redactions are
allowable by the SEC, and (iii) file a confidential treatment request reasonably
acceptable to Bank with respect to such redacted document as part of any such
filing.
 
 
 
Page 19 of 28

--------------------------------------------------------------------------------

 
 
(q)           Internet Gambling.  Retailer covenants that it shall not permit
any transaction through any Retailer Sales Channel (including, for the avoidance
of doubt, through the Retailer Website), and shall not submit any Charge
Transaction Data, with respect to which any Credit Card was used to place,
receive, or otherwise knowingly transmit a bet or wager by any means which
involves the use, at least in part, of the Internet where such bet or wager is
unlawful under any applicable Federal or State law in the State or Tribal lands
in which the bet or wager is initiated, received, or otherwise made.
 
(r)           Obligations Subject to Law.  All obligations of either party
hereunder shall be subject to all applicable laws, including any changes or
amendments thereto and either party may take any actions that it in good faith
believes are required by then applicable law or the direction of any regulatory
authority or, in Bank’s case, to prevent the occurrence of an “unsafe or
unsound” banking practice (as defined in 12 U.S.C. § 1818).
 
(s)           Internet Applications. During the Term, Retailer and Bank agree to
accept Internet Applications. “Internet Application” means any application which
is received by Bank through any of the following:  (a) the Retailer’s website,
in accordance with the terms hereof; or (b) any electronic means other than
facsimile, including without limitation, the internet, e-mail, any Retailer
website, wireless devices other than telephones, and other electronic data
transmission devices.  Retailer shall maintain a reference on the home page of
its website allowing Retailer’s customers to open an Account by way of an
imbedded link to a webpage hosted by Bank or Bank’s agent (the “Bank Webpage”)
containing an on-line application.  The link contained in such reference shall
link directly to Bank’s specified webpage with no third-party intermediate
links.  Prior to Retailer effectuating any reference in respect of Internet
Applications, Bank shall have approved in writing the placement and design of
the reference on Retailer’s website, such approval not to be unreasonably
withheld.  Retailer shall not permit any link to the Bank Webpage (except links
which allow Accountholders to make payments and/or to check Account status) to
exist on the Retailer website at any time other than during the period of time
that Internet Applications are accepted by Bank (so long as Retailer has been
notified in writing of any discontinuance). Bank agrees that the direct access
medium or method used to store, present or transmit Internet Applications, terms
and conditions, and/or Account information will be secured in a manner which
ensures that such information cannot be altered, viewed or captured by an
unauthorized party.  In connection with Internet Application process, Retailer
agrees to use commercially reasonable efforts to implement such reasonable
online fraud mitigation strategies as are developed and presented to Retailer by
Bank from time to time. Retailer and Bank shall each have the right upon not
less than fifteen (15) days written notice to the other party, to discontinue
submitting, accepting or processing Internet Applications.
 
(t)           Internet Promotional Disclosures.  In the case of any purchase by
an Accountholder made through the internet, Retailer shall be responsible for
(i) providing the credit promotion disclosures (the “Promotional Disclosures”)
applicable to any purchase (whether such purchase is to be made at the time of
the an Accountholder’s application for credit or otherwise), (ii) establishing
whether the Accountholder is willing to accept receipt of such Promotional
Disclosures electronically and, if so, obtaining a recordable record of such
consent,  (iii) obtaining such Accountholder’s consent to the terms set forth in
such Promotional Disclosures, and (iv) retaining the evidence of both such
consents (consent to electronic receipt of the Promotional Disclosures and
consent to the terms thereof) as and to the extent set forth in Section
10(c).  Retailer shall only use Promotional Disclosures in the form and content
as provided to Retailer by Bank (and only the latest version of such forms and
content) and shall refrain from modifying the form or content of any such
approved Promotional Disclosures.  Retailer shall at all times use Bank’s most
current web services interface, and shall comply within the time frames
reasonably established by Bank with any and all display and flow requirements
provided to Retailer by Bank in connection with the retrieval from Bank’s system
of the then-current Promotional Disclosures, the display of such Promotional
Disclosures on Retailer’s website, and the adequacy and functionality of the
acceptance procedures for the Promotional Disclosures by Accountholders.
 
 
Page 20 of 28

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Bank and Retailer have caused this Agreement to be executed
by their respective officers thereunto duly authorized by all requisite
corporate action as of the date first above written.  Each of Bank and Retailer
represent and warrant that upon execution by each party, this Agreement will
constitute a legal, binding obligation of such party, enforceable against such
party in accordance with its terms.
 
GE MONEY BANK
 
 
 
By:           /s/ Glenn P. Marino 
    Its:              EVP 
 
HAVERTY FURNITURE COMPANIES, INC.
 
 
 
By:               /s/ Dennis L. Fink 
    Its:                 EVP and CFO 
 





 
 
 




 
Page 21 of 28

--------------------------------------------------------------------------------

 

SCHEDULE 6(a)
TO
RETAILER PROGRAM AGREEMENT
 
Initial Approved Credit-Based Promotions
 
[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

 
Page 22 of 28

--------------------------------------------------------------------------------

 

SCHEDULE 6(e)
TO
RETAILER PROGRAM AGREEMENT


Interest Rate Adjustor Calculation Examples




[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]





 
Page 23 of 28

--------------------------------------------------------------------------------

 







SCHEDULE 20(a)
TO
RETAILER PROGRAM AGREEMENT
 
Methodology for Determining Fair Market Value
 


[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

 
Page 24 of 28

--------------------------------------------------------------------------------

 

 SCHEDULE 14(b)
TO
RETAILER PROGRAM AGREEMENT


Tangible Net worth Definitions and Computation


For purposes of determining and calculating Tangible Net Worth under Section
14(b), the following terms have the following meanings:


“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied.


“Intangible Assets” means, with respect to any entity and as of any date of
determination, the sum of (a) all of such entity’s assets which should be
classified as intangible assets (such as goodwill, patents, trademarks,
copyrights, franchises, and deferred charges including unamortized debt discount
and research and development costs) in accordance with GAAP, (b) cash held in a
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock, and (c) to the extent not already deducted from
total assets, reserves for depreciation, depletion, obsolescence or amortization
of properties.


“Net Worth” means, with respect to any entity and as of any date of
determination, all items which should be included as assets of such entity, less
all items which should be included as liabilities of such entity, in each case,
determined in accordance with GAAP.


“Tangible Net Worth” means, with respect to any entity and as of any date of
determination, the Net Worth of such entity, less the amount of such entity’s
Intangible Assets.

 
Page 25 of 28

--------------------------------------------------------------------------------

 

SCHEDULE 21(l)
TO
RETAILER PROGRAM AGREEMENT




Haverty Furniture Companies, Inc.
Registered Trademarks


 
 
Country
 
 
 
Full Mark
 
Registration Number and Date
 
 
 
Classes
 
 
 
Goods
 
 
 
Status
                     
United States
 
HF & DESIGN
 
2,093,240
9/2/1997
Renewed
09/02/2007
 
 
(035)
 
Retail Store Services In The Field Of Household Furnishings
 
Registered
United States
 
HAVERTYS MAKES IT HOME
 
2,182,529
8/18/1998
Renewed
08/18/2008
 
 
(035)
 
Retail Store Services In The Field Of Household Furnishings
 
Registered
United States
 
HF HAVERTYS MAKES IT HOME & DESIGN
 
2,180,799
8/11/1998
Renewed
08/18/2008
 
 
(035)
 
Retail Store Services In The Field Of Household Furnishings
 
Registered
United States
 
HAVERTYS
 
2,516,767
12/11/2001
 
 
(020)
 
Furniture, mattresses and boxsprings
 
Registered
United States
 
HF & DESIGN
 
2,469,542
7/17/2001
 
 
(020)
 
Furniture, mattresses and box springs
 
Registered
United States
 
Havertys
Furniture built for life
 
3,754,093
03/02/2010
 
 
(035)
 
Retail Furniture Stores
 
Registered
United States
 
HAVERTYS
 
3,820,420
07/20/2010
 
 
(035)
 
Retail Store Services
 
Registered








 
Page 26 of 28

--------------------------------------------------------------------------------

 

APPENDIX A
TO
RETAILER PROGRAM AGREEMENT


Letter of Credit Terms and Conditions
 
 
           [**Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
 
 
 

 
Page 27 of 28

--------------------------------------------------------------------------------

 

EXHIBIT A
To
APPENDIX A
TO
RETAILER PROGRAM AGREEMENT
 
Form of Letter of Credit
 




[**Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]



 
 
 
